Title: To George Washington from Matthew McAllister, 26 August 1789
From: McAllister, Matthew
To: Washington, George

 

Sir.
Savannah August 26th 1789.

Were I to solicit your attention to this application when business of greater importance only did not engage it, perhaps it would pass unnoticed, but I flatter my self otherwise from the circumstances attending it, Permit me Sir to congratulate you upon the organization of the General Government, & the happy progress made under it since the meeting of Congress Under which it is my wish to act a small part. Being bred to the profession of the Law at Lancaster in Pennsylvania after taking the initial degrees at Princeton in Jersey in 1779 I exchanged the Climate of Pennsylva for one more suited to my habit setled in this Town & I have practiced upwards of five years, the latter three of which I have acted the Character of Attorney General for the State by appointment from the Legislature, have been a Member of that Body & of the Convention for altering our Constitution.
By a Copy of the Judiciary Bill as passed the Senate transmited me by Mr Few I find a person will be appointed in each District to act in behalf of the United States &ca. That appointment in this State Sir, would be highly gratifying to me, being in some measure habituated to business of a like nature from the office I hold.
I have been induced sir to be thus particular not having had the Honor of being known to you & have taken this liberty from information that direct application is usual & required. Should I in this instance be noticed it will be highly satisfactory. I am Sir with Sentiments of the highest respect & Esteem Your Most obdt & very Humble Servt

Matthew McAllister

